Citation Nr: 0804799	
Decision Date: 02/11/08    Archive Date: 02/20/08

DOCKET NO.  05-36 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a right knee 
disability.


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1984 to 
December 1984, from August 1988 to October 1988, and from 
February 2003 to January 2004, and reserve component service.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a January 2005 rating decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran injured his right knee while playing basketball 
during annual training for reserve component purposes in June 
2000.  Service medical records indicate that the veteran was 
assessed with a LCL sprain in the right knee and given 
crutches.  X-rays showed no fracture and no ligament injury 
appears to have been detected.  Service medical records do 
not show that an MRI was performed.

An MRI of the veteran's right knee in June 2004 showed that 
both the anterior cruciate ligament (ACL) and the lateral 
meniscus were torn.  

The veteran believes that this knee injury in June 2000 
caused the tears in his meniscus and his ACL.  The veteran 
asserted in his substantive appeal that he never had an 
opportunity to have an MRI following the June 2000 injury 
because of the large expense associated with an MRI.  The 
veteran testified that the MRI showed his ACL and other 
ligaments had atrophied.

Following the knee injury in June 2000, service medical 
records are negative for any complaints of right knee pain.  
On a medical history survey in November 2000, the veteran 
denied having had any knee problems, and the medical officer 
assigned him a "L1" on his PULHES profile which is 
indicative of the highest level of medical soundness with 
regard to his lower extremities.  Additionally, the veteran 
was active in Operation Iraqi Freedom from February to 
December 2003.  When not serving, the veteran works as a 
physical education teacher and a VA treatment record 
indicates that he is active in sports.

Nevertheless, as the veteran has demonstrated a right knee 
injury in service and a current disability impacting the 
right knee, a medical opinion is necessary to determine 
whether it is as likely as not that the veteran's knee injury 
while on annual training caused the ACL and meniscus tears 
which required surgery several years later.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should again be offered 
the opportunity to identify any additional 
relevant evidence not of record, including 
any non-VA clinical records which reflect 
treatment of or complaints of knee pain 
following a June 2000 injury to the right 
knee, and alternative records such as 
statements from co-workers and supervisors 
who may have observed relevant symptoms or 
employment records showing use of leave 
after June 2000 related to the claimed 
knee injury, and the like.  

2.  Schedule the veteran for an orthopedic 
examination of his right knee.  The 
veteran's claims folder should be made 
available to the examiner for review prior 
to the examination.  The examiner should 
provide an opinion as to whether it is at 
least as likely as not (a 50 percent 
probability or greater) that the veteran's 
right knee sprain in June 2000 caused the 
ACL and meniscus tears that were detected 
by an MRI in 2004.  A complete rationale 
for any opinion offered should be 
provided.  The examiner should 
specifically address the intervening 
several years between 2000 and 2004 when 
the veteran worked as a physical education 
teacher and served in Operation Iraqi 
Freedom.
 
3.  When the development requested has 
been completed, the claim should be 
readjudicated.  If the claim remains 
denied, provide the veteran with a 
supplemental statement of the case and 
allow an appropriate time for response 
before returning the claim to the Board.


The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



